Citation Nr: 0712305	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-25 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously identified as schizophrenia and 
depression, to include as due to the veteran's service-
connected acne keloids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In February 2003, the RO declined to find 
that new and material evidence was submitted to reopen a 
claim of entitlement to service connection for schizophrenia, 
and denied claims for service connection for a dental 
disorder and arthritis of the neck, shoulder, back, legs, and 
feet, and an increased rating for the veteran's service- 
connected acne keloids of the scalp, face, neck, back, chest, 
and upper arms.  The veteran submitted a timely notice of 
disagreement as to these matters.  In March 2003, he filed a 
claim for service connection for depression and an anxiety 
disorder, as due to his service-connected skin disability.  
In a July 2003 rating decision the RO denied service 
connection for a psychotic disorder, not otherwise specified 
(NOS), claimed as depression and an anxiety disorder.

In September 2003, the RO issued a statement of the case as 
to the claims for increased ratings for the veteran's 
service-connected skin disabilities, service connection for a 
dental condition and arthritis of the neck, shoulder, back, 
legs, and feet, and service connection for differentiated 
schizophrenia, as secondary to the veteran's service-
connected acne keloids.  Although, in a September 2003 signed 
statement, the veteran requested to testify at a personal 
hearing at the RO, in October 2003, he cancelled his hearing 
request.  As such, the Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request.

In signed statements dated in October 2003, the veteran 
withdrew his appeal of all claims except the claim for 
service connection for schizophrenia/depression due to his 
service-connected skin disability. 

By way of background, it is noted that, in an April 1986 
rating decision, the RO, in pertinent part, denied the 
veteran's claim for service connection for a nervous 
condition as due to his service- connected skin disability.  
The veteran perfected an appeal of the RO's decision and, in 
a November 1986 decision, the Board denied the veteran's 
claim for service connection for undifferentiated 
schizophrenia.  Thereafter, the veteran's claim was reopened 
by the Board that, in a July 1994 decision, denied his claim 
for service connection for an acquired psychiatric disorder.  
The current appeal comes before the Board from RO rating 
decisions of February 2003 that declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for schizophrenia, and July 
2003, that denied service connection for a psychotic disorder 
claimed as depression and anxiety.

In a June 2006 decision, the Board found that new and 
material evidence was received to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder, variously identified as 
schizophrenia and depression, as due to his service-connected 
acne keloids, and remanded the reopened claim to the RO for 
further evidentiary development.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
psychiatric disorder, variously diagnosed as schizophrenia 
and depression, is related to service or to the veteran's 
service-connected acne keloids, nor was a psychosis 
manifested within one year of discharge.

2.  Service connection has been granted for acne of the 
scalp, face, and neck, rated 10 percent disabling, and acne 
of the back, chest, and upper arms, rated 10 percent 
disabling.




CONCLUSION OF LAW

An acquired psychiatric disorder variously identified as 
schizophrenia and depression, is not related to service and 
may not be presumed to have been incurred therein, nor is it 
proximately due to, the result of, or aggravated by the 
veteran's service-connected acne keloids.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
3.310 (2006); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a June 2006 
letter, and in the January 2007 supplemental statement of the 
case, the RO provided the veteran with notice consistent with 
the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for a psychiatric 
disorder due to his service-connected skin disability is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a July 2002, May 2004, January 2005, and June 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  We therefore conclude 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, including records from the 
Social Security Administration (SSA), and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a July 2006 signed 
statement, the veteran said that he had no more evidence to 
substantiate his claim.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The record reflects that service connection for acne 
keloidalis of the scalp and face was granted by the RO in 
November 1976 and assigned a non-compensable disability 
evaluation.  The veteran maintains that his service-connected 
acne keloids caused his currently diagnosed psychiatric 
disorder.  He currently has a 10 percent rating for acne of 
the scalp, face, and neck, assigned effective 1987, and a 
separate 10 percent rating for acne of the back, chest, and 
upper arms, assigned effective 1991.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  When 
examined for discharge in July 1975, a psychiatric 
abnormality was not noted. 

Post service, private medial records dated in September 1976 
reflect dermatology treatment for the veteran's skin 
disorder.  An October 1976 VA examination report described 
normal psychiatric findings and diagnosed acne keloidalis of 
the scalp and face. 

County mental health records, dated from 1980 to 1993, 
indicate the veteran was hospitalized in mid-1980, for 
evaluation of competency prior to an assault trial, and 
include diagnoses of undifferentiated schizophrenia in 
remission with a question of depression in the past.  

VA hospitalized the veteran from February to March 1981 when 
he was diagnosed with malingering and adult antisocial 
behavior

County mental health records dated in 1982 reflect the 
veteran's treatment for schizophrenia and indicate that he 
was initially seen in January 1980 for emotional problems.  
It was noted that he complained of bouts of depression and an 
inability to get his life together.  Added to that was self-
consciousness about his unsightly skin lesions of long 
standing. 

VA medical records dated in February 1986 reflect the 
veteran's treatment for his skin disability.

According to records received from the SSA and dated in 
November 1986, the veteran was held to be totally disabled 
since March 1986 due to chronic paranoid schizophrenia.  A 
November 1986 examination report from E.R., M.D., reflects 
the veteran's complaints of occasional depression.  Paranoid 
schizophrenia was diagnosed.

A February 1988 VA psychological examination report reflects 
the veteran's contention that his skin condition was the 
basis for his schizophrenia and most of his other problems.  
The diagnostic impression at that time was psychological 
factors contributing to physiological disorder (skin lesion) 
and dependent personality with mild paranoid flavor.

In an April 1988 rating decision, the RO granted a 
compensable evaluation for the veteran's service-connected 
acne keloids of the scalp, face, chest, and neck.

A December 1993 VA examination report includes a diagnosis of 
residual type schizophrenia.

In July 1994 decision, the Board, in pertinent part, granted 
a separate compensable disability evaluation for acne 
keloidalis of the chest, upper arms, and back.

VA and private medical records and examination reports, dated 
from November 1993 to December 2001, reflect the veteran's 
treatment for his psychiatric and other disorders.  A March 
1997 record indicates that the veteran complained that his 
current psychiatric problem were related to his skin 
problems, made him depressed, and prevented him for 
maintaining stable employment.

During his April 1998 Board hearing, the veteran testified 
that he believed his service-connected skin disability 
contributed to his psychiatric disorder.

An April 1998 psychiatric evaluation from S.S.B., M.D., 
diagnosed chronic paranoid schizophrenia with a need to rule 
out schizoaffective disorder.  It was noted that the veteran 
gave no clear history of having depression.  An April 1998 
psychiatric evaluation from G.R.C., M.D., also diagnosed 
chronic paranoid schizophrenia.  

VA and private medical records and examination reports, dated 
from August 2002 to June 2005, include an August 2002 VA 
Psychology Note and an October 2003 signed statement from 
M.R.R., Ph.D., the veteran's psychologist at the time, to the 
effect that the veteran's service-connected skin disability 
caused or aggravated his depression/schizophrenia, and a May 
2005 VA Psychology Note from the veteran's counseling 
psychologist, to the effect that, while it was not possible 
to say that the veteran's skin disorder "caused" his 
psychosis, it was clear the two were connected by means of 
the content of the psychosis being the medical problem.

A June 2003 VA examination report reflects the examiner's 
review of the veteran's medical records and includes an Axis 
I diagnosis of psychotic disorder, NOS, and not found on 
current examination, and an Axis II diagnosis of mixed 
personality disorder, principal diagnosis.  The VA examiner 
opined that the veteran's current and principal diagnosis, 
personality disorder, NOS, was the result of his skin 
disorder.  It was noted that the personality disorder was a 
longstanding maladaptive pattern of behavior that was 
manifested for many years and the same held true for his 
psychotic disorder, NOS. 

In December 2003, the June 2003 VA examiner re-examined the 
veteran.  The examination report notes the examiner's review 
of the veteran's medical records.  The VA examiner opined 
that the veteran's diagnosed psychotic disorder, NOS, and 
personality disorder, NOS, were not due to a medical 
condition incurred in military service.  In a June 2005 
memorandum to the RO, the 2003 VA examiner clarified and 
affirmed his opinion that the veteran's two diagnoses, at 
Axis I and Axis II, were not secondary to his skin 
disability.  The examiner also opined that the veteran's 
psychiatric disorder was not altered appreciably by the skin 
disability.  This VA examiner described his "very thorough 
and comprehensive" summary of the veteran's medical records 
in the December 2003 examination report that noted the 
veteran's limited capacity to tolerate frustration and stress 
and limited resources to manage stress.  The VA physician 
disagreed with Dr. M.R.R.'s opinion, and said that it may be 
true that the veteran's service-connected skin problems led 
to an exacerbation of his personality disorder and difficulty 
dealing with stress but, in the VA examiner's opinion, it was 
not as likely as not that the veteran's skin condition was 
the etiological agent in exacerbation of his psychotic 
disorder, NOS.  

In November 2006, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
veteran gave a history of developing painful skin sores in 
service that he said formed scars and had a bad odor.  The 
examiner indicated that the veteran's long and involved 
psychiatric history was noted in the record, and the veteran 
reported an initial breakdown in 1981 and commitment to a VA 
medical facility.  He denied subsequent psychiatric 
hospitalizations and received outpatient therapy.  He said he 
was unable to work since approximately 1985 due to anxiety, 
nervousness, seeing things, and being paranoid.  His 
psychiatric disorder was currently treated by VA with 
outpatient psychotherapy and prescribed medication.  The 
veteran complained of depression, weird dreams, nervousness, 
and worry.  He had difficulty with pressure and stress.  The 
veteran said he had two brothers with schizophrenia.  

Further, the VA examiner reviewed the veteran's medical 
records and differing medical opinions.  The VA examiner 
noted his 1986 examination of the veteran in conjunction with 
a SSA claim and that the record was in the claims file.  At 
that time, the veteran complained mainly of schizophrenia 
symptoms and was diagnosed with schizophrenia.  The VA 
examiner reviewed his earlier report and noted that the 
veteran did not mention any skin or odor problems.  
Outpatient records dated in the 1980s and 1990s noted 
complaints of anxiety and depression with some vague 
psychotic symptoms, without mention about skin problems.  The 
VA examiner said that 2000 or 2002 was the first mention 
found of the veteran's concerns about skin problems.  The 
detailed VA 2003 evaluation and opinion that the veteran had 
a psychotic disorder, NOS, personality disorder was also 
noted, and that physician's opinion that the personality 
disorder and psychosis were not a result of the veteran's 
skin condition.  It was further noted that in December 2003, 
the same physician re-examined the veteran and again 
expressed the same opinion.  As well, notes from a treating 
psychologist diagnosed schizophrenia with depression.  Skin 
problems were not addressed except to say that worrying about 
the skin led to exacerbations of psychiatric symptoms of 
depression.  From 2002 to 2005, the veteran expressed 
numerous concerns about his skin problem.

Further, it was noted that a May 2005 note from a treating 
psychologist is to the effect that the veteran's skin 
problems were connected to the psychiatric problems because 
the content of his psychosis was related to the skin 
problems.  It was noted that the psychologist was unable to 
say that the veteran's skin problems caused he psychiatric 
disorder.  A June 2005 note commented that the veteran's skin 
problems have not caused his psychiatric disorder.

Upon clinical examination, the Axis I diagnosis was 
psychosis, NOS, with anxiety and depression.  In the VA 
examiner's opinion, it was not likely that the veteran's 
psychosis was caused by a skin condition.  In this medical 
specialist's opinion, the veteran's psychosis was some family 
basis, in that the veteran had two brothers with 
schizophrenia.  According to the VA examiner, "[a]cne and 
keloid formation would not cause schizophrenia from any 
medical literature that I have ever read".  The VA examiner 
commented that the veteran had some obsessive concerns 
regarding his skin that, at times, were incorporated into his 
psychotic state.  These, however, did not cause the psychotic 
state, in the VA examiner's opinion.  The VA psychiatrist 
said that when the veteran was under stress, he began to 
worry more about his skin conditions.  Other examiners noted 
this, but felt the skin conditions worsened the psychosis.  
In the VA examiner's opinion, as it was in 1986, the 
veteran's primary illness was schizophrenia, psychosis, NOS, 
that was not caused by the skin condition.  The VA examiner 
said that, obviously, the skin condition did cause some 
concern and worry for the veteran, but it had not caused the 
psychosis.
 
III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection for a psychosis 
may be presumed when, given qualifying service, the disorder 
is present to a compensable degree within 1 year following 
that service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. §§  3.303(c), 4.9, 
4.127 (2006); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)), held in essence that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition. Moreover, congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

Here, the veteran has asserted that service connection is 
warranted for a psychiatric condition (variously claimed as 
schizophrenia and depression) as secondary to his currently 
service-connected acne keloids.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).

Initially, the Board points out that psychiatric problems 
were not shown during service or for years thereafter.  The 
veteran does not contend, nor has any medical professional 
ever indicated, that the veteran now has a psychiatric 
disorder that was incurred in or aggravated by his period of 
active duty service.  Direct service connection is clearly 
not warranted.  See Hickson, supra.  

The veteran contends that service connection should be 
granted on a secondary basis because he has a psychiatric 
disorder, claimed as schizophrenia and depression that is 
related to his service-connected acne keloids.  This claim 
fails because no competent medical evidence has been 
submitted to show that any claimed psychiatric disorder is 
related to the veteran's service-connected skin disability.   

In support of his claim, the veteran would point to the 
findings in the August 2002 and October 2003 notes from Dr. 
M.R.R., his VA treating psychologist at the time, and a May 
2005 VA psychologist's note, who associated the veteran's 
psychosis with his service-connected skin disability.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA psychiatric examiners who examined the 
veteran in December 2003 (with the June 2005 memorandum) and 
November 2006.  These medical specialists had the opportunity 
to completely review the veteran's entire medical history and 
all the medical records.  These examiners explained the 
veteran's initial symptoms, presented complete psychiatric 
examination reports, and found no evidence of a diagnosed 
psychiatric disorder due to the service-connected acne 
keloids.

Although, in June 2003, the VA examiner (who reexamined the 
veteran in December 2003) diagnosed a psychotic disorder, 
NOS, that was not found on current examination, and a 
personality disorder that was a result of the skin disorder, 
in reaching his diagnosis in December 2003, the same VA 
examiner noted his review of the veteran's medical records 
and that the veteran said his skin condition made him 
anxious.  A psychotic disorder, NOS, was diagnosed, and a 
personality disorder, NOS, was also noted.  But, at this 
time, the VA examiner opined that the veteran's psychotic 
disorder NOS and his personality disorder were not secondary 
to any medical condition or any other condition incurred in 
service.  More significantly, in a June 2005 memorandum to 
the RO, that clarified and affirmed his findings, the 2003 VA 
examiner noted that the December 2003 examination report 
included a "very thorough and comprehensive summary of the 
veteran's medical record".  The VA examiner also noted that 
Dr. M.R.R.'s statement, to the effect that the veteran's 
service-connected skin disorder led to exacerbation of 
psychiatric symptoms, may be true as to the veteran's 
personality disorder and difficulty dealing with stress but, 
the VA examiner reiterated his opinion that the veteran's 
skin disorder was not as likely as not the etiological agent 
in the exacerbation of the veteran's psychotic disorder NOS.  
The examiner also opined that the veteran's psychiatric 
disorder was not altered appreciably by his service-connected 
skin disability.  

The November 2006 VA examiner described his longitudinal 
review of the veteran's service and medical records, and the 
physician's earlier examination of the veteran in 1986 in 
conjunction with a SSA claim.  He explained that, although 
outpatient records in the 1980s and 1990s reflect the 
veteran's complaints of anxiety and depression with some 
vague psychotic symptoms, the veteran did not mention concern 
about skin problems until approximately 2000.  The VA 
examiner opined that it was not as likely as not that the 
veteran's psychosis was caused by a skin condition as the 
psychosis had some family basis in that he had two brothers 
with schizophrenia.  This medical specialist noted that acne 
and keloid formation would not cause schizophrenia from any 
medical literature he read.  The VA examiner explained that 
the veteran had some obsessive concerns regarding his skin 
that, at times, were incorporated into his psychotic state 
but did not cause the psychotic state.  The VA examiner said 
that when the veteran was under stress, he began to worry 
more about his skin conditions and that other examiners noted 
this and felt that the skin condition worsen the psychosis.  
However, in the VA examiner's opinion, as it was in 1986, the 
veteran's primary illness was his schizophrenia, psychosis, 
NOS, that was not caused by his skin condition.  The VA 
examiner said that the veteran's skin condition caused some 
concern and worry for him, but it did not cause the 
psychosis.  Thus, it appears there is some potential 
relationship the other way.  That is, the skin disorder makes 
the skin disorder worse when the psychiatric disorder is 
worse.

The Board is persuaded that the December 2003 (with the June 
2005 memorandum) and 2006 VA medical opinions are most 
convincing in that the examiners expressly stated that they 
reviewed the medical evidence in the file.  See e.g., Wray v. 
Brown, 7 Vet. App. 488 1995).  When a medical expert has 
fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion. Id.  
The Board does, in fact, adopt the December 2003 (with the 
June 2005 memorandum) and November 2006 medical opinions on 
which it bases its determination that service connection for 
acquired psychiatric disorder variously identified as 
schizophrenia and depression due to the veteran's service-
connected acne keloids is not warranted in this case.

As to the opinion of the August 2002 and October 2003, and 
May 2005 psychologists, who said the veteran's skin 
disability caused his psychiatric disability, and the skin 
disorder was connected by means of the content of the 
psychosis being the medical problem, respectively, the Board 
finds that these examiners did not clearly attribute the 
veteran's psychiatric disorder to the service-connected skin 
disability.  The August 2002 note reflects that, while the 
veteran had symptoms of a psychotic disorder, with 
depression, frustration, and lowered self esteem, that the 
psychologist said appeared to be closely related to the skin 
condition, the veteran did not articulate his experiences and 
the examiner did not explain his rationale.  Moreover, the 
examiner did not specifically review the veteran's medical 
records and past medical history.  

As well, the May 2005 VA psychologist actually stated it was 
not possible to say that the veteran's skin disorder caused 
his psychosis, but then said that it was clear the two were 
connected by means of content of the psychosis being the 
medical problem.  This examiner also did not specifically 
review the veteran's medical records and past medical history 
and, again, is without the examiner's specific correlation of 
the veteran's reported symptoms with his service-connected 
skin disability.  In fact, neither examiner clearly 
attributed the veteran's psychiatric disorder to the service-
connected acne keloids.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Nor did the August 2002 and October 2003 psychological notes 
and May 2005 VA psychologist provide clinical evidence to 
support their beliefs and their opinions, although doubtless 
sincerely rendered, are for that reason not accorded great 
weight by the Board.  See Bloom v. West, Black v. Brown, 
supra.

On the other hand, the December 2003 (and June 2005 
memorandum) and 2006 VA physicians stated that they had 
reviewed the medical evidence of record.  Both psychiatric 
examination reports (and the 2005 memorandum) reflected 
review of the relevant medical and other evidence in the 
veteran's claims file and provided a rationale for their 
diagnoses.  These examiners explained how the evidence in the 
veteran's claim file pertained to the examination findings 
and diagnoses.  In fact, in the June 2005 memorandum, the VA 
examiner actually noted the "very thorough and comprehensive 
summary of the veteran's medical records, including past 
psychological testing, hospitalization and opinions in the 
past" in the December 2003 VA examination report.  

Thus, the opinions of the August 2002 and October 2003 
psychological notes and May 2005 VA psychologist's note are 
accorded less weight than those of the December 2003 (with 
the June 2005 memorandum) and November 2006 VA physicians.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder variously identified a 
schizophrenia and depression as due to the veteran's service-
connected acne keloids.

The Board does not disregard the diagnosis made by the June 
2003 VA examiner, who diagnosed a personality disorder, NOS, 
and correlated the veteran's reported symptoms with his skin 
disability (but subsequently re-examined the veteran in 
December 2003 and wrote the June 2005 memorandum).  With due 
consideration to the VA examiner, the Board is constrained to 
accord more weight to conclusions proffered in his December 
2003 report and June 2005 memorandum, and in the November 
2006 VA examination report, in two separate examinations 
performed three years apart (in 2003 and 2006), by examiners 
who reviewed the veteran's complete medical record and both 
agreed that the veteran does not have a psychosis due to his 
service-connected skin disability.  Thus, the June 2003 VA 
examination report is accorded less weight than that of the 
December 2003 (with the June 2005 memorandum) and 2006 VA 
examination reports.  Even assuming, arguendo, that the 
veteran's skin disability caused or exacerbated his 
personality disorder, NOS, service connection cannot be 
granted for congenital or development disorders, including a 
personality disorder, unless a superimposed injury was shown 
to have occurred in service.  See 38 C.F.R. § 3.303(c); Winn, 
supra; see also  VAOPGCPREC 82-90.

As well, the June 2005 memorandum from the 2003 VA examiner 
reflects that he emphasized his meticulous review of the 
veteran's claim file in December 2003.  It was noted that the 
veteran's varied psychiatric diagnoses ranged from 
schizophrenia to malingering.  It was also noted that the 
veteran, over the years, demonstrated a limited capacity to 
tolerate frustration and limited resources to manage stress, 
as noted in the December 2003 report.  This VA examiner 
opined that it was not as likely as not that the service-
connected skin disability was the etiological agent in 
exacerbating his psychotic disorder, NOS.  The VA physician 
also opined that the veteran's psychiatric disorder was not 
altered appreciably by his skin condition.  See 38 C.F.R. 
§ 3.310.  Moreover, to the extent that a psychosis was 
present, it was not shown within 1 year following separation 
from service.

Furthermore, although the evidence shows that the veteran 
currently has psychosis NOS with anxiety and depression, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident thereof 
or to a service-connected disability.  On the other hand, the 
record reflects that a psychiatric abnormality was not found 
on examination for separation from service and the first post 
service evidence of record of a psychiatric disorder is from 
1981, more than 6 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's currently diagnosed psychosis 
NOS with anxiety and depression to service or any incident of 
service or to his service-connected skin disability has been 
presented.

We recognize the appellant's sincere belief that he has a 
diagnosed psychiatric disorder in some way to his military 
experience.  Nevertheless, in this case, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between his currently diagnosed psychiatric disorder and his 
active military service.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the veteran's 
experiences in service, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list conditions submitted 
by appellant might related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause), aff'd 217 F. 3d 
854 (Fed. Cir. 1999), cert. denied 528 U.S. 1193 (2000).  The 
preponderance of the objective and probative medical evidence 
of record is against the veteran's claim for service 
connection for an acquired psychiatric disorder variously 
identified as schizophrenia and depression as due to his 
service-connected acne keloids.

Finally, the Board notes that records indicate that the SSA 
found the veteran suffering from paranoid schizophrenia and 
other psychotic disorders and held him to be disabled since 
March 1986.  While the Board recognizes the disabling nature 
of the veteran's psychiatric disability, the SSA 
determination is not considered sufficient to overcome the 
objective evidence of record as to the origin of the 
veteran's schizophrenia.  


ORDER

Service connection for an acquired psychiatric disorder 
variously identified as schizophrenia and depression, to 
include as due to the veteran's service-connected acne 
keloids, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


